Citation Nr: 1303423	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Counsel






INTRODUCTION

The Veteran served on active duty from January 17 to June 19, 1989 with more than two months of prior, unverified inactive service. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Nashville, Tennessee.  The Veteran subsequently perfected an appeal and the claim was transferred to the Board for appellate proceedings.  

A hearing was held on July 9, 2009, in Nashville, Tennessee, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

At the July 2009 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

The Board subsequently remanded this claim for further development in December 2009 and August 2011.  That development was completed, and the case has been returned to the Board for appellate review.

In August 2012, the Veteran filed a claim for an evaluation in excess of 40 percent for his service-connected low back disability as well as a claim for a temporary total evaluation based on convalescence under 38 C.F.R. § 4.30, due to the Veteran's back surgery.  In a September 2012 rating decision, the RO partially granted the Veteran's claim; the assigned evaluation for the Veteran's service-connected low back disability was increased from 20 percent to 40 percent, effective from August 15, 2012.  Thereafter, in a November 2012 rating decision, the VA Appeals Management Center (AMC), assisting the RO, assigned a 100 percent evaluation for the Veteran's service-connected low back disability pursuant to 38 C.F.R. § 4.30 from March 14, 2012 to June 30, 2010, and a 40 percent evaluation was assigned from July 1, 2012.  In sum, the AMC granted the Veteran's claim for a temporary total evaluation and denied his claim for an increased evaluation for his service-connected low back disability.  

The Veteran has not, to the Board's knowledge, expressed dissatisfaction with the September 2012 rating decision or the November 2012 rating decision.  Accordingly, those claims are not presently before the Board at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

Representation

When the Veteran filed his initial claim to establish TDIU, he was represented by the American Legion.  However, in support of this claim, the RO received a statement from M.H., a private party who was not accredited by VA, individually or through any other VA-recognized organization, and who had not been granted an exception to the one-time-only limitation on representation without accreditation pursuant to 38 C.F.R. § 14.630 at that time.  

In an August 2007 letter, the RO notified the Veteran that his Power of Attorney (POA) of record was the American Legion, and that M.H. could not be recognized as his representation until a completed VA Form 21-22a (Appointment of an Individual as Claimant's Representative) is submitted.  

In September 2007, the RO received a completed VA For 21-22a in favor of M.H. under the provisions of 38 C.F.R. § 14.630.  Accordingly, from that time forward, the RO and the Board considered M.H. as the Veteran's representative.  

However, in January 2011, an RO employee noted that the VA Form 21-22a in favor of M.H. was a prior version of the form, and that such did not include a "no fee" statement.  The RO employee contacted M.H. by phone and explained that, for representation of the Veteran to continue, the RO was required to receive either a current VA Form 21-22a completed by M.H. and the Veteran which included the standard "no fee" agreement, or a signed statement from M.H. and the Veteran indicating that no fees were to be charged.

Later that month, M.H. sent a statement to the RO by facsimile asserting that she was not an authorized VA representative, and she was "not requiring that the VA withhold [a] fee" for herself.  See a January 2011 facsimile from M.H.  

In a February 2011 statement, an RO employee noted that the January 2011 statement from M.H. was inadequate as a "no fee" statement, and thus, the Veteran was considered to be unrepresented for VA purposes at the present time.  

In light of above, the Board notes that the Veteran is not represented for VA purposes at the present time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

The Veteran contends that his service-connected low back disability renders him unemployable.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of TDIU may be granted.  However, at the present time, the Veteran does not meet the criteria for a grant of TDIU prior as his only service-connected disability is evaluated 40 percent disabling.  Although the Veteran does not meet the schedular requirements for a TDIU, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during this period.  38 C.F.R. § 4.16(b).  In such cases, a claim may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).

On two prior occasions, the Board has remanded the Veteran's TDIU claim for further development.  In each of the Board's prior remands, the RO/AMC was to readjudicate the Veteran's TDIU claim after the evidentiary development was completed.  In Supplemental Statements of the Case (SSOC's), the RO and AMC, respectively, determined that the Veteran's claim presented no exceptional factors or circumstances, and thus, the claim was not referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for further development.  Rather, the Veteran's claim was denied in the January 2011 and November 2012 SSOC's, and the claim was returned to the Board.  

In the present case, there is evidence that his service-connected low back disability renders him unemployable.  Specifically, the August 2012 VA examiner opined that the Veteran's service-connected low back disability rendered him unemployable, and the Veteran has submitted two opinions from private medical professionals which are favorable to his claim.  See a September 2005 record from S.D.H., D.O., a June 2012 statement from D.W.P., P.A.-C., and the August 2012 VA examination report.  

The Court has held that the Board, itself, may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 4.16(b) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 4.16(b), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra.  

In light of above, the Board determines that the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation. 

2.  Thereafter, readjudicate the claim for TDIU in light of all of the evidence of record.  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


